Citation Nr: 1623750	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD) with schizophrenia, paranoid type.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in May 2015 when they were remanded to afford the Veteran his requested videoconference hearing.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that hearing is of record.

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a nervous condition and "schizo" was denied in a June 1973 rating decision, which was not appealed, nor was new and material evidence filed within one year of the rating decision.

2.  On July 7, 2008, the Veteran filed a petition to reopen his previously denied claim for a nervous condition and "schizo," now claimed as PTSD; however, he withdrew that claim in an October 9, 2008 correspondence.  

3.  On October 9, 2008, the Veteran filed a petition to reopen his claim for a nervous condition and "schizo," now claimed as a mood or adjustment disorder. 

4.  The additional service personnel records received on October 9, 2008 and April 11, 2011, did not address any fact in dispute at the time of the June 1973 rating decision and were not dispositive to the eventual grant of service connection for PTSD with schizophrenia, paranoid type.


CONCLUSIONS OF LAW

1.  The June 1973 rating decision is final.  38 U.S.C. § 4005 (c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  The requirements for an effective date of October 9, 2008, but no earlier, for the grant of entitlement to service connection for PTSD with schizophrenia, paranoid type, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's earlier effective date claims, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board acknowledges that there are may be outstanding VA treatment records and SSA records that have not been associated with the claims file.  However, the outstanding records are not pertinent to the Veteran's earlier effective date claim as the law is dispositive on this matter.  See 38 C.F.R. § 3.400 (2015) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate the Veteran's earlier effective date claim on the current record. 

Legal Criteria 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(2015).  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).


However, notwithstanding the above provisions, pursuant to 38 C.F.R. § 3.156(c) (2015), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  Retroactive evaluation is predicated on a circumstance in which service connection has been granted on the basis of new evidence from the service department.  38 C.F.R. § 3.156(c) (2015). 

PTSD

The Veteran disagreed with the assigned effective date of February 1, 2011, for service connection for PTSD with schizophrenia.  He asserts that the effective date for service connection for should be retroactive to the date of his original claim for service-connection for PTSD. 

The Veteran's claim for an acquired nervous disability, originally claimed as a nervous condition and "schizo," was first denied in a June 1973 rating decision, on the basis that there was no evidence of an acquired nervous disability and the Veteran's only diagnosis was character disorder, which was considered a constitutional or developmental abnormality not subject to service-connection.  The Veteran was notified of this denial in a June 19, 1973 letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision became final.  38 U.S.C. § 4005 (c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

On July 7, 2008, the Veteran filed a petition to reopen his previously denied claim for a nervous condition, now claimed as PTSD.  In a correspondence received on October 9, 2008, the Veteran requested to withdraw his claim for PTSD, and stated he desired to file a new claim for service connection for a mood or chronic adjustment disorder.  The RO acknowledged the Veteran's withdrawal of the PTSD claim in an October 2008 letter.  The RO also construed the Veteran's October 9, 2008 claim for service-connection for a mood disorder and chronic adjustment disorder as a petition to reopen his previously denied claim.  

A February 2009 rating decision denied the Veteran's petition to reopen, finding that while new evidence had been received it was not material to the basis of the prior denial.  The Veteran timely filed a notice of disagreement with the February 2009 decision.  In conjunction with that appeal, the Veteran was afforded a formal hearing before a Decision Review Officer (DRO) in January 2011.  At the hearing, the Veteran and his brother asserted that the Veteran had been diagnosed with PTSD and was also seeking service-connection for that disability.  The DRO advised the Veteran that his claim for PTSD had been withdrawn and that if he desired service-connection for PTSD he would need to file a new claim.  On February 1, 2011, the Veteran filed a claim for service-connection for PTSD.  Service connection for PTSD was granted in a July 2011 rating decision, effective February 1, 2011.  The RO took no further action of the Veteran's appeal regarding his petition to reopen his claim for service-connection and did not address that issue in the December 2011 statement of the case. 

Initially, the Board must determine the date of claim.  As noted above, the effective date of award of service-connection based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(2015).  

In the present case, the Board finds that October 9, 2008 is the date of claim.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit emphasized that although a Veteran may only seek service connection for PTSD or another acquired psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  To this effect in his October 9, 2008 correspondence, the Veteran stated that he did not know what he was suffering from so he was filing a claim for service-connection for a mood disorder or chronic adjustment disorder with total occupational and social impairment.  In light of the Veteran's statement, the diagnoses of record, the Court's holding in Clemmons, and the RO's implicit treatment of the July 2011 rating decision as a complete grant of the Veteran's pending appeal regarding his October 9, 2008 petition to reopen, the Board will construe the Veteran's October 9, 2008 claim broadly to include all acquired psychiatric disorders.  

The next inquiry is when entitlement arose.  In the present case, an April 2008 VA treatment record indicates that the Veteran was diagnosed with PTSD prior to his October 9, 2008 claim.  Accordingly, the October 9, 2008, the date of claim is the proper effective date.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015) (stating that the effective date based on a claim to reopen will be the date of receipt of the claim or the date entitlement arose, whichever is later.)  Accordingly, the Board finds that earlier effective date of October 9, 2008, but no earlier, is warranted.  

While the Board is sympathetic to the Veteran's assertion that the effective date for service connection should be retroactive to his original PTSD claim, the claim was withdrawn and therefore ceased to exist when the Veteran withdrew it on October 9, 2008.  Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (stating that when a claim is withdrawn by a Veteran, it ceases to exist and is no longer a pending or viable claim.  Accordingly, it cannot serve as the date of claim under 38 C.F.R. § 3.400 (2015).

The Board also notes that additional service personnel records were obtained in October 2008 and April 2011, after the June 1973 original denial of the Veteran's claim became final.  Pursuant to 38 C.F.R. § 3.156(c) (2015), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

In the present case, the additional service records obtained in October 2008 indicated that the Veteran was authorized to wear a bronze star on his Vietnam Service Medal, and the records obtained on April 2011 contained the Veteran's enlistment documents and enlistment performance records, duplicative service treatment records which were of record at the time of the June 1973 rating, and administrative remarks.  The later associated service personnel records are not "relevant" because they contained only basic administrative data; did not relate to the claimed in-service event, injury, or disease; and did not to relate to any material fact in dispute at the time of the June 1973 denial, whether the Veteran had a current acquired psychiatric disorder opposed to a constitutional or developmental abnormality.  As such, the records were not dispositive to the July 2011 rating decision and cannot be considered, in whole or part, the basis of the award of service connection.  Consequently, 38 C.F.R. § 3.156 (c) (3)(2015) does not permit for an effective date prior to October 9, 2008.  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014) (stating section 3.156(c) only applies "when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision" it will not apply if the only information contained in the new service department record was an issue never in question and did not lead to the VA's eventual award of benefits).  

Accordingly, an earlier effective date of October 9, 2008, but no earlier, for the grant of service connection for PTSD with schizophrenia, paranoid type, is warranted.


ORDER

Entitlement to an effective date of October 9, 2008, but no earlier, for the establishment of service connection for PTSD with schizophrenia, paranoid type, is granted.

REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  Specifically, to date the most recent VA treatment records are dated in January 2013 and appear to be excerpts submitted by the Veteran.  Additionally, a June 2014 VA report of hospitalization indicated that the Veteran was hospitalized at a VA facility from March 11, 2014 to March 18, 2014.  It appears that the last VA treatment records requested and obtained by VA are dated through September 12, 2012.  As the outstanding VA treatment records may contain evidence pertinent to the Veteran's claim for SMC, all outstanding VA treatment records must be obtained on remand. 

Additionally, the record indicates that the Veteran receives Social Security Administration disability benefits.  Accordingly, on remand VA should obtain any available SSA records pertaining to the Veteran's SSA disability benefits.

Finally, the Board notes that the most recent VA examinations assessing the Veteran's need for regular aid and attendance were received in 2013.  As the Board is remanding the claim for other development and in light of the fact that the most recent examinations are approximately three years old, the Veteran should be afforded a contemporaneous VA examination assessing his need for aid and attendance.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from September 12, 2012 to present and associate them with the claims file.  

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records related to his service-connected disabilities, to include any updated records from the Benton County Health or Corinth County Centers.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain from the SSA all the records related to the Veteran's claim for SSA disability benefits including a copy of any decision made.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the effect his service-connected PTSD with schizophrenia, his only service-connected disability, has on his activities of daily life and his need for aid and attendance of another person.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished. 

The examiner is requested to consider factors such as (1) whether the Veteran's disability prevents him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disability substantially confine him to his dwelling or immediate premises.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


